ORMOND, J.
This was a motion in the court below, by the bank, against the plaintiff in error, as endorser of a promissory note.
The judgment does not show, that the note on which the motion is founded, was negotiable at the Bank of Mobile: it does not, therefore, appear that the court had jurisdiction. This fact does appear in the notice; but as no action of the court was had upon it, it cannot *472be considered as part of the record. The judgment must therefore be reversed, and the cause remanded for further proceedings, on the authority of the cases of Jos. Bates, jr. vs. The Planters’ and Merchants’ Bank, and Henry S. Levert vs. The Planters’ and Merchants’ Bank.